DETAILED ACTION
Status of Claims
Claims 1-10 have been elected in the response received 11/12/2020.
Accordingly, claims 1-20 are pending with claims 11-20 having been withdrawn from consideration.
Claims 1-10 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 November 2020.





Drawings
The drawings are objected to because Figures 3-23 contain an improper amount of gray shading making them impossible to read.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories. Specifically, the method, as claimed in claim 1, is directed to a process.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention recites the abstract idea of facilitating an auction. Specifically, representative claim 1 recites the abstract idea of: 
receiving a request generated by a subscriber; 
generating a customized auction configured to provide access to inventory of auction items based on the request and further based on subscriber defined parameters; 
receiving a bid request for an auction item associated with a user of the customized auction; and 
generating a response to the bid request to the user via the customized auction.

Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as computer-implemented method, a subscriber device, and a customized auction website. Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 (Fed. Cir. 2016). Similarly, specifying that the abstract idea of facilitating an auction occurs within an electronic world merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, the additional elements do not integrate the judicial exception into a practical application of the abstract idea of facilitating an auction and, thus, representative claim 1 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘ad[d] nothing…that is not already present when the steps are considered separately’… [and] [v]iewed as a whole…[the] claims simply Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 217, (2014) (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible. 
Dependent claims 2-10 do not aid in the eligibility of independent claim 1. For example, claims 2-10 merely provide further embellishments of the limitations recited in independent claim 1. 
Thus, dependent claims 2-10 are also ineligible. 


	
	

	

	




	


	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0016513 A1 (hereinafter Kelly).

Regarding claim 1, Kelly discloses a computer-implemented method comprising: 
receiving a request generated by a subscriber at a subscriber device (Kelly, see at least: [0094] discloses “the system allows a seller-user with appropriate permissions to manage vehicles to log into the system [e.g., the seller is a subscriber].” [0081] discloses “the system provides a seller-user [i.e., subscriber] an interface that allows the seller-user to edit [i.e., request] other information regarding vehicles in the event,” and “set the reserve price of the item.” [0111] discloses “allowing the user [i.e., subscriber] to request to create a new vehicle,” by providing “input for information about the vehicle, such as the VIN.” [0050]-[0053] disclose a link or button may be provided for a seller [i.e., subscriber] to “manage event” which includes, for example, editing the reserve prices or editing other information. [0034] discloses “seller system 202…may comprise computer systems [i.e., subscriber device].”); 
generating a customized auction website configured to provide access to inventory of auction items based on the request and further based on subscriber defined parameters (Kelly, see at least: [0082] discloses, following a seller-user editing information regarding vehicles in [0081], “the system displays information regarding the items in the catalog for the event [i.e., Examiner note: since the system is displaying the customized auction website, then the system is generating the customized auction website); 
receiving a bid request for an auction item associated with a user of the customized auction website (Kelly, see at least: [0164] & Fig. 17 discloses “an auction console interface for a buyer in a bidding tool which includes a “Buyer’s Bid Status” which provides “information about the buyer’s current bid status” (see [0173]) and “Place Your Bid Now” (see [0174]), e.g. the system receives bid requests from a user); and 
generating a response to the bid request to the user via the customized auction website (Kelly, see at least: [0173] discloses “Buyer’s Bid Status” in which “information about the buyer’s current bid status is displayed.” The Buyer’s Bid Status can also display information such as “the buyer currently has the current high bid” (see [0175]), “the buyer has previously placed a bid, but has been outbid” (see [0176]), “the buyer had the high bid when the auction for the vehicle ended” (see [0177])).  

Regarding claim 2, Kelly discloses the limitations of claim 1, as noted above. Kelly further discloses providing a system for generating the customized auction website to facilitate access to the inventory of auction items (Kelly, see at least: [0081] discloses “the system provides a seller-user an interface that allows a seller to edit other information regarding vehicles [i.e., inventory of auction items],” and “update vehicle pricing.” Then, [0082] discloses “the .  

Regarding claim 3, Kelly discloses the limitations of claim 1, as noted above. Kelly further discloses wherein the inventory of auction items includes transportation vehicles (Kelly, see at least: [0024] discloses that the items in the auction are vehicles).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0016513 A1 (hereinafter Kelly) in view of US 2011/0119158 A1 (hereinafter Gladstone).

In regards to claim 4, Kelly discloses the limitations of claim 2 as noted above. Although disclosing an inventory of auction items, Kelly does not disclose wherein an auction house supplies items to the inventory of auction items. 
However, Gladstone teaches wherein an auction house supplies items to the inventory of auction items (Gladstone, see at least: [0028] describes “aggregating the lists compiled by various dealer-only wholesale vehicle auction companies [i.e., auction houses] into a larger master listing which is made available to consumers.”). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein an auction house supplies items to the inventory of auction items as taught by Gladstone in the auction system of Kelly because it would have provided a more seamless and efficient means of finding vehicles (Gladstone: [0028]).

Regarding claim 5, Kelly in view of Gladstone teaches the limitations of claim 4, as noted above. Kelly further discloses wherein the subscriber supplies items to the inventory of auction items (Kelly, see at least: [0218] discloses “inventory (e.g., vehicle A 2032 and vehicle B 2033) possessed by the seller.” See also, Fig. 3).  

Regarding claim 6, Kelly in view of Gladstone teaches the limitations of claim 4, as noted above. Kelly further discloses wherein the bid request from the user is communicated to the auction house (Kelly, see at least: [0164] & Fig. 17 discloses “an auction console interface for a buyer in a bidding tool which includes a “Buyer’s Bid Status” which provides “information about the buyer’s current bid status” (see [0173]) and “Place Your Bid Now” (see [0174]), e.g. the system [i.e., auction house] receives bid requests from a user).
  
Regarding claim 7, Kelly in view of Gladstone teaches the limitations of claim 6, as noted above. Kelly further discloses wherein a response to the bid request is received from the auction house (Kelly, see at least: [0173] discloses “Buyer’s Bid Status” in which “information about the buyer’s current bid status is displayed.” The Buyer’s Bid Status can also display information such as “the buyer currently has the current high bid” (see [0175]), “the buyer has previously placed a bid, but has been outbid” (see [0176]), “the buyer had the high bid when the auction for the vehicle ended” (see [0177])).
  
Regarding claim 8, Kelly in view of Gladstone teaches the limitations of claim 7, as noted above. Kelly further discloses wherein if the bid request from the user is a winning bid, the response to the bid request includes an indication that the user is awarded the auction item (Kelly, see at least: [0173] discloses “Buyer’s Bid Status” in which “information about the .  
Examiner Comment Regarding Claim Interpretation for Claim 8:
Additionally, in regard to claim 8, the Examiner further notes the recited limitations: 
“the response to the bid request includes an indication that the user is awarded the auction item.”
The recited limitation does not move to distinguish the claimed invention from the cited art. The phrase is a conditional limitation with the noted “the response to the bid request includes an indication that the user is awarded the auction item” step not necessarily performed because it is only performed if the bid request from the user is a winning bid, as claimed in claim 8. Accordingly, once the positively recited steps are satisfied, the method as a whole is satisfied - regardless of whether or not other steps are conditionally invocable under certain other hypothetical scenarios. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int'l Trade Comm'n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP §2103 II. As such, the limitation has been given little weight. 

Regarding claim 9, Kelly in view of Gladstone teaches the limitations of claim 8, as noted above. Kelly further discloses wherein the user renders payment for the awarded auction item directly to the subscriber (Kelly, see at least: Fig. 14 displaying “Payment Method” includes send payment via check by mail to seller [i.e. subscriber]. [0215] discloses “a report may include .  
Examiner Comment Regarding Claim Interpretation for Claim 9:
Additionally, in regard to claim 9, the Examiner further notes the recited limitations: 
“wherein the user renders payment for the awarded auction item directly to the subscriber.”
The recited limitation does not move to distinguish the claimed invention from the cited art. The phrase is a conditional limitation with the noted “wherein the user renders payment for the awarded auction item directly to the subscriber” step not necessarily performed because it is only performed if the bid request from the user is a winning bid, as claimed in claim 8 from which claim 9 depends. Accordingly, once the positively recited steps are satisfied, the method as a whole is satisfied - regardless of whether or not other steps are conditionally invocable under certain other hypothetical scenarios. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int'l Trade Comm'n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP §2103 II. As such, the limitation has been given little weight. 




Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0016513 A1 (hereinafter Kelly) in view of US 2011/0119158 A1 (hereinafter Gladstone) and US 2007/0250396 A1 (hereinafter Hallowell).

In regards to claim 10, Kelly in view of Gladstone teaches the limitations of claim 8, as noted above. Although Kelly discloses an auction of vehicles wherein a buyer may submit the winning bid as well as payment methods, Kelly does not disclose wherein the system receives payment from the user, and the system forwards a first portion of the payment to the auction house and forwards a second portion of the payment to the subscriber.
However, Hallowell teaches wherein the system receives payment from the user, and the system forwards a first portion of the payment to the auction house and forwards a second portion of the payment to the subscriber (Hallowell, see at least: [0065] describes “the purchase price is credited to the seller [e.g. second portion of payment forwarded to subscriber],” and “a processing fee…is charged to the buyer [e.g. first portion of payment forwarded to auction house].”). 
This known technique is applicable to the method of Kelly as they both share characteristics and capabilities, namely, they are directed to auctioning vehicles.
One of ordinary skill in the art would have recognized that applying the known technique of Hallowell to the combination of Kelly and Gladstone would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Hallowell to the teaching of the combination of Kelly and Gladstone would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such functionality as a payment being rendered in 
Examiner Comment Regarding Claim Interpretation for Claim 10:
Additionally, in regard to claim 10, the Examiner further notes the recited limitations: 
“wherein the system receives payment from the user, and the system forwards a first portion of the payment to the auction house and forwards a second portion of the payment to the subscriber.”
The recited limitation does not move to distinguish the claimed invention from the cited art. The phrase is a conditional limitation with the noted “wherein the system receives payment from the user, and the system forwards a first portion of the payment to the auction house and forwards a second portion of the payment to the subscriber” step not necessarily performed because it is only performed if the bid request from the user is a winning bid, as recited in claim 8 and from which claim 10 depends. Accordingly, once the positively recited steps are satisfied, the method as a whole is satisfied - regardless of whether or not other steps are conditionally invocable under certain other hypothetical scenarios. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int'l Trade Comm'n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP §2103 II. As such, the limitation has been given little weight. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goclowski (US 2004/0107160 A1) – Goclowski describes a system of auctioning automobiles which includes an interface on an auction website where a user may input information requesting to sell a vehicle (Fig. 20) and a bidder may enter a bid (Fig. 28). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON G WOOD whose telephone number is (571)431-0769.  The examiner can normally be reached on M-F 8:00 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/ALLISON G WOOD/Primary Examiner, Art Unit 3625